Per Curiam.
In this suit for payment of goods sold and delivered, the defendant’s first claim of error attacks the findings of the attorney referee that the plaintiff sold and delivered goods to the defendant individually, and that the defendant did not meet his burden of proving that he was acting for a corporation. The defendant failed, however, to supply this court with a transcript. We therefore have no basis on which to disturb these findings.
The defendant’s second claim of error, namely, that the plaintiff did not consent to a hearing by an attorney referee, is disposed of by Seal Audio, Inc. v. Bozak, Inc., 199 Conn. 496, 516-17, 508 A.2d 415 (1986).
There is no error.